DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/269574 application RCE attorney response filed on 08/10/2020. 
Claims 1-13 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1 it is unclear what applicant is claiming here.  Applicant is claiming a system/device in claim one, but in what seems to be a "states", a "hydrophobic state" or a “hydrophilic state,” of a coating.  Applicant cannot claim a changing state in a device claim (which as this system claim is currently written- reads on a device claim), and in addition it is not clear in the system claim if the temperature is actually changing or not or what temperature changes would elicit this state change (this would be done in more of a method claim as in Claim 13- but it is only claimed that 
With respect to the cells being captured/claimed as part of the instantly claimed system/device, the examiner would like to point out that these read as methodical limitations are only a capability of the claimed device. In addition, that the PIPAam coating can change states with temperature
Please clarify in the claim language for the system/device of claim 1 which state is being claimed and also is cells are actually being claimed or not. Also- for a device or composition, the ability of PIPAam to change state due to a temperature change is a material property and would be inherent wherever PIPAam is taught on a device.
With respect to Claim 13, it is unclear what the temperatures that the heating is being done at are, and how this heating is done. Could applicant just stick the substrate in the sun, and would this just be something that could naturally occur, or is it more controlled?  If it is more controlled, then the claims should be specified, as how they are instantly claimed, it reads the other way.
With respect to Claim 13, it is also unclear what “positioned to provide a cell capture surface” means. 
Also, with respect to Claim 13- how is collecting the captured cells done?  Is this done by hand?  If not this should be clarified in the claim language as the instant claims could read on capture by hand.
It is also unclear from Claims 1 whether the capture and release is actually happening or not since the claim as instantly worded reads on only a device.  “When" 
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-13 are rejected under 35 U.S.C. 103(a) as being obvious over EKEROTH in US 20170166853 in view of TAI in 20070025883 in further view of TAFT in US 20110009571.
	With respect to Claims 1 & 13, EKEROTH et al. teach of a device and method of using a device for cell culturing.  The assembly/device includes a top component with through holes in a fixed pattern, and a bottom component with matching plugs distributed in a fixed pattern and arranged to be aligned with the through holes (abstract). More specifically, EKEROTH et al. teach of the surface of the plugs being PIPAAm coated and then turning upside down over the non-coated plug component and hole component, and that the temperature is lowered so that cells can detach (paragraph 0032 & 0068). EKEROTH et al. also teach of using PIPAAm for other applications, again so that cells can detach/be lifted from surfaces (paragraph 0068),and also of using it during cell splitting stages(paragraph 0069-0072) and also of these parts being associated with a membrane(paragraph 0029). In addition, that the PIPAam coating can change states with temperature is a material property and inherent if the compound is present in a system/device claim- this is particularly relevant to Claim 1, which is a system/device, and where no temperature change or heating step is 
	TAI et al. however teach of parylene(another polymer) membrane filter devices and methods of making them and using them in the mechanical separation of cells and particles by size (abstract).  TAI et al. further teach of the filter being in a substrate and having an array of holes (paragraphs 0013-0015).   It would have been obvious to one of ordinary skill in the art to use the membrane filter in TAI  to capture and release cells as in the invention of EKEROTH due to need for an improved filtration system which can be used to remove, isolate, capture or detect a cell or other particle in blood or other body fluids. This invention provides for these and other needs (TAI, paragraph 0010). If it is unclear that EKEROTH and TAI et al.  teach of a heating module/device to heating to release the cells, TAFT is used to remedy this.
	TAFT et al. however teach of a system and method for delivering release materials (abstract).  TAFT et al. further teach of using a carrier which can be a hydrogel (paragraph 0059) which can associate with hydrophobic or hydrophilic release material (paragraph 0112-0114).  TAFT et al. also teach of using an external heat stimulus to release whatever is encapsulated inside the hydrogel (paragraph 0235).  It would have been obvious to one of ordinary skill in the art to use the methods of TAFT in the method of EKEROTH and TAI due to the benefits using the delivery systems in TAFT offer such as that the polymers can be easily excretable or degraded in the human body (TAFT, paragraph 0331).  
	With respect to Claim 2, TAI et al. teach of using parylene and the filter (abstract). 

	With respect to Claims 4-5, TAI et al. teach of filtering cancer/tumor cells (paragraph 0011).
	With respect to Claims 6, TAFT et al. teach that the cells can be fibroblasts (paragraph 0352).
	With respect to Claims 7-8, TAFT et al. teach of using temperature changes to induce drug or cell release (paragraphs 0316-0317).
	With respect to Claim 9, TAI et al. teach of housing the filter (paragraph 0014).
	With respect to Claim 10-12, TAFT et al. teach of controlling the temperature (paragraph 0053).

Response to Arguments
Applicant's arguments filed 08/10/2020 have been fully considered but they are not persuasive. There are still clarity issues with the claims and it might help overcome the prior art if applicant fixes these issues. The 112 rejections are maintained and explained further as shown above.
With respect to the prior art, applicant argues about TSENG, and the use of the combination of TSENG with the other references.  TSENG is no longer used as a reference, so applicants arguments with respect to both of the aspects do not apply anymore since different art is being used.
In response to applicant's arguments against the references individually, of TAI and one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the teaching in EKEROTH et al. that the temperature around the PIPAAm coating is lowered so that cells can detach (paragraph 0032 & 0068), and that this is exactly opposite of what applicant claims, raising the temperature for detaching. With respect to this, the examiner would like to point out that for Claim 1, which is a system/device, this does not matter. As instantly claimed, all applicant has claimed is a PIPAAm coating on the device, and that the PIPAam coating can change states with temperature is a material property and inherent if the compound is present in a system/device taught in the art, in this case, EKEROTH, which it is.
Therefore- in some ways this does not make sense. What is different in applicant method that allows heating to cause the release of cells instead of cooling (as taught in the prior art). Since it is only changing the PIPAAm coating from hydrophilic to hydrophobic state the same thing should happen in the reference and in the instant invention, since hydrophobic/hydrophilic state changing of PIPAAm with temperature, if that is all that is occurring as is instantly claimed, is a material property. Can applicant please explain this, and if there are any further differences in the structure of the PIPAAm which would make the material property different from what is instantly taught by the prior art.
EKEROTH et al. also teach that by reducing the temperature on a PIPAam coating, the cells grown on plugs 21 will attach stronger (paragraph 0072).

In addition, applicant claims right now that the PIPAam coating is “such that” in both independent claims 1 & 13. The PIPAAm coating taught by EKEROTH is absolutely “such that” it is able to state change from hydrophilic to hydrophobic dependent on temperature, since this is a material property. If there is more to the claim, it is suggested that applicant claim it.
Applicant also argues that TAFT and TAI do not do anything to cure this deficiency, but the examiner disagrees. TAFT et al. teach of using a carrier which can be a hydrogel (paragraph 0059) which can associate with hydrophobic or hydrophilic release material (paragraph 0112-0114).  TAFT et al. also teach of using an external heat stimulus to release whatever is encapsulated inside the hydrogel (paragraph 0235), and therefore causing state changes with lead to lease of components when heated. This absolutely adds to the teachings of EKEROTH to make the instant invention obvious.
All claim remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797